       Case: 4:20-cv-00020-DMB-JMV Doc #: 97 Filed: 01/19/21 1 of 2 PageID #: 1064




                         IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                 GREENVILLE DIVISION

CONTINENTAL WESTERN                                                                                PLAINTIFF
INSURANCE COMPANY

V.                                                                             NO. 4:20-CV-20-DMB-JMV

CONCEPT AGRI-TEK, LLC
f/k/a Concept AG, LLC, a Missouri
limited liability company, et al.                                                              DEFENDANTS


                                                    ORDER

          On February 19, 2019, Continental Western Insurance Company filed a complaint in the

United States District Court for the Western District of Tennessee against Concept Agri-Tek, LLC

f/k/a as Concept Ag, LLC; Greg Crigler; David Allen Hall; Thomas Burrell; International Trustee

Group, LLC (“ITG”); Tyrone Grayer; Walter Jackson; and Monique Jackson.                                 Doc. #1.

Continental seeks a declaratory judgment regarding an insurance policy it issued to Concept Ag—

specifically, whether it has a duty to defend or indemnify Concept Ag or Crigler against claims in

a separate lawsuit filed by Burrell, Hall, ITG, Grayer, and the Jacksons. Id. at 3, 35; see Burrell

v. Concept Ag, LLC, No. 4:19-cv-124-NBB-JMV.1 On motion2 filed by Continental, Concept Ag,

and Crigler, this case was transferred to the Northern District of Mississippi. Doc. #44.

          On September 20, 2020, the federal claims in Burrell were dismissed. Doc. #95-1. The

Burrell plaintiffs’ appeal of the decision is now pending before the Fifth Circuit. Doc. #95-3.

          On January 8, 2021, Continental filed a motion to stay this case pending the outcome of




1
  Burrell was commenced in the Western District of Tennessee but transferred to the Northern District of Mississippi
sua sponte. Doc. #135 at 26–28. Upon transfer, Burrell was assigned to United States District Judge Neal B. Biggers,
Jr.
2
    Doc. #39.
    Case: 4:20-cv-00020-DMB-JMV Doc #: 97 Filed: 01/19/21 2 of 2 PageID #: 1065




the appeal in Burrell. Doc. #95. The motion represents that the “outcome of the appeal at the

Fifth Circuit will impact this matter” because if the Burrell decision is affirmed, “the instant cause

of action should likewise be dismissed.” Id. at 2. The motion further represents that a stay is

needed to “prevent the parties from having to engage in duplicative and/or potentially unnecessary

discovery and motion practice” and that the request for a stay is unopposed. Id. at 2.

       “The District Court has broad discretion to stay proceedings as an incident to its power to

control its own docket.” Clinton v. Jones, 520 U.S. 681, 706 (1997). Given the representations

that the Burrell appeal will determine whether this case will continue and that a stay is unopposed,

the motion to stay [95] is GRANTED. This case is STAYED pending the outcome of the appeal

in Burrell. Counsel for Continental is DIRECTED to notify this Court of the outcome of the

Burrell appeal within seven (7) days of the Fifth Circuit’s decision.

       SO ORDERED, this 19th day of January, 2021.

                                                      /s/Debra M. Brown
                                                      UNITED STATES DISTRICT JUDGE




                                                  2
